
	
		II
		111th CONGRESS
		2d Session
		S. 2983
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Schumer (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exemption from employer social security taxes with respect to previously
		  unemployed individuals, and to provide a credit for the retention of such
		  individuals for at least 1 year.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hire Now Tax Cut Act of
			 2010.
		2.Payroll tax
			 forgiveness for hiring unemployed workers
			(a)In
			 generalSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(d)Special
				exemption for certain individuals hired in 2010
						(1)In
				generalSubsection (a) shall not apply to wages paid by a
				qualified employer with respect to employment during the period beginning on
				the day after the date of the enactment of this subsection and ending on
				December 31, 2010, of any qualified individual for services performed—
							(A)in a trade or
				business of such qualified employer, or
							(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
							(2)Qualified
				employerFor purposes of this subsection, the term
				qualified employer means any employer other than the United
				States, any State, any local government, or any instrumentality of the
				foregoing.
						(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual who—
							(A)begins employment
				with a qualified employer after February 3, 2010, and before January 1,
				2011,
							(B)certifies by
				signed affidavit, under penalties of perjury, that such individual has not been
				employed for more than 40 hours during the 60-day period ending on the date
				such individual begins such employment,
							(C)is not employed
				by the qualified employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
				and
							(D)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
							(4)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
						.
			(b)Coordination
			 with work opportunity creditSection 51(c) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Coordination
				with payroll tax forgivenessThe term wages shall
				not include any amount paid or incurred to a qualified individual (as defined
				in section 3111(d)(3)) during the 1-year period beginning on the hiring date of
				such individual by a qualified employer (as defined in section 3111(d)) unless
				such qualified employer makes an election not to have section 3111(d)
				apply.
					.
			(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (a). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
			(d)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid after the date of the enactment of this Act.
			3.Business credit
			 for retention of certain newly hired individuals in 2010
			(a)In
			 generalIn the case of any
			 taxable year ending after the date of the enactment of this Act, the current
			 year business credit determined under section 38(b) of the Internal Revenue
			 Code of 1986 for such taxable year shall be increased by an amount equal to the
			 product of—
				(1)$1,000, and
				(2)the number of
			 retained workers with respect to which subsection (b)(2) is first satisfied
			 during such taxable year.
				(b)Retained
			 workerFor purposes of this section, the term retained
			 worker means any qualified individual (as defined in section 3111(d)(3)
			 of the Internal Revenue Code of 1986)—
				(1)who was employed
			 by the taxpayer on any date during the taxable year,
				(2)who was so
			 employed by the taxpayer for a period of not less than 52 consecutive weeks,
			 and
				(3)whose wages for
			 such employment during the last 26 weeks of such period equaled at least 80
			 percent of such wages for the first 26 weeks of such period.
				
